UPON MOTION TO DISMISS STATE’S APPEAL FOR LACK OF JURISDICTION
ANSTEAD, Judge.
We grant the appellee’s motion to dismiss. This is an attempted appeal from an order scheduling an evidentiary hearing on appellee’s motion for post-conviction relief. We find no authority for the state to appeal this non-final order, and disagree with appellant’s claim that State v. Sireci, 502 So.2d 1221 (Fla.1987) authorizes this appeal. In our view, the Supreme Court accepted review in Sired because the order on review not only scheduled an evidentia-ry hearing, but also stayed appellant’s scheduled execution. While the state has a right to appeal a final order entered on a motion for post-conviction relief, we find no *603authority for an appeal from an order that schedules such a motion for an evidentiary hearing.
Accordingly, we hereby dismiss the state’s appeal. We have issued this opinion so that the state may have an opportunity to seek Supreme Court review of our interpretation of Sired
WALDEN and STONE, JJ., concur.